DETAILED ACTION
Claims 1-20 are pending and have been examined.
There are no canceled claims.
Claims 9-20 are new.
Applicant’s prior-art amendments with arguments are respectfully found to be unpersuasive. Accordingly, this Office action is made FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments with arguments, see page 8, filed 5/25/2022, with respect to the rejection of Claims 1-8 under 35 U.S.C. 102(a)(1) have been fully considered but are respectfully found to be unpersuasive.  The rejection of Claims 1-8 under 35 U.S.C. 102(a)(1) has been maintained. 
Applicant argues on page 8 that Hayashi’s “storage unit 28 and system do not include generation of recovery work sequences to recover from an abnormality and calculate an index value with respect to the recovery work sequences. Hayashi et al. disclose the automatic failure recovery system that takes failure data and, using machine learning techniques, creates an operation procedure, selecting specific tasks to execute, then closes the loop to ensure the executed tasks solved the problem, or make further corrections to the procedure until successful, much like the classic Plan-Do-Check-Act iterative technique used worldwide in a number of fields of endeavor - ¶ [0031, section (1)], specifically 7:37-8:19. Hayashi et al. also disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the machine learning unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:32-11:6.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 3 605 953 B1 (Hayashi et al.) (cited below), published in WO 2018/180364 on 10/04/2018, which is before Applicant’s effective filing date.

As to Claims 1, 7 and 8, Hayashi et al. anticipate a recovery support apparatus; a recovery support method; and a non-transitory computer readable medium comprising a program for causing a computer to serve as a recovery support apparatus, respectively, comprising: 
a recovery work sequence generation unit, including one or more processors, configured to generate one or more recovery work sequences to recover from an abnormality that has occurred in an apparatus group constituting a communication network (Hayashi et al. disclose the automatic failure recovery system that takes failure data and, using machine learning techniques, creates an operation procedure, selecting specific tasks to execute, then closes the loop to ensure the executed tasks solved the problem, or make further corrections to the procedure until successful, much like the classic Plan-Do-Check-Act iterative technique used worldwide in a number of fields of endeavor - ¶ [0031, section (1)], specifically 7:37-8:19. Hayashi et al. also disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the machine learning unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:32-11:6);
an index value calculation unit, including one or more processors, configured to calculate a predetermined index value with respect to the one or more recovery work sequences; and (Hayashi et al. disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the machine learning unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:32-11:6); and 
an output unit configured to output the predetermined index value for the one or more recovery work sequences calculated by the index value calculation unit to a predetermined output destination (Hayashi et al. disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the learning unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:32-11:6). 

As to Claims 2, 9 and 15, Hayashi et al. anticipate the recovery support apparatus according to claim 1; the recovery support method according to claim 7; and the non-transitory computer readable medium according to claim 8, respectively, 
wherein the index value calculation unit calculates, as the predetermined index value, at least one of i) stability of the recovery work sequences indicating certainty that recovery from the abnormality is possible according to execution of the recovery work sequences, and ii) safety of the recovery work sequences indicating influences on a performance value of the apparatus group and communication property of the communication network according to execution of the recovery work sequences  (Hayashi et al. recites “FIG. 3 is a diagram illustrating one example of information stored in the procedure information storage unit 28. For each type of network alarm, the procedure information storage unit 28 stores combinations (i.e., procedures) of tasks in order of probability. The combinations (procedures) of tasks are derived by the model 22b of the learning unit 22. Upon a failure occurring, the procedure information storage unit 28 is used to contact the procedure execution unit 24, and is also used in a case in which the procedure correction unit 26 is to be made to execute the next most probable procedure.” - ¶ [0018]. The “most probable procedure” indicates the most stable to achieve the recovery, and ensures the safest mitigation of loss of equipment, software, storage or time, all of which effect the safety of the system’s operation.). 

As to Claims 3, 10 and 16, Hayashi et al. anticipate the recovery support apparatus according to claim 2; the recovery support method according to claim 9; and the non-transitory computer readable medium according to claim 15, respectively, 
wherein the index value calculation unit calculates the safety of the recovery work sequences using a function that has learned in advance a total value of a degree of influence on the performance value and a degree of influence on the communication property in a case where each task included in the recovery work sequences has been executed in advance (Hayashi et al. disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the machine learning (DNN) unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:32-11:6). 

As to Claims 4, 11 and 17, Hayashi et al. anticipate the recovery support apparatus according to claim 2; the recovery support method according to claim 9; and the non-transitory computer readable medium according to claim 15, respectively, 
wherein the index value calculation unit calculates the safety of the recovery work sequences using a function that has learned in advance variation in the performance value and variation in the communication property in a case where each task included in the recovery work sequences has been executed (Hayashi et al. recites “FIG. 3 is a diagram illustrating one example of information stored in the procedure information storage unit 28. For each type of network alarm, the procedure information storage unit 28 stores combinations (i.e., procedures) of tasks in order of probability. The combinations (procedures) of tasks are derived by the model 22b of the learning unit 22. Upon a failure occurring, the procedure information storage unit 28 is used to contact the procedure execution unit 24, and is also used in a case in which the procedure correction unit 26 is to be made to execute the next most probable procedure.” - ¶ [0018]. The “most probable procedure” indicates the most stable to achieve the recovery, and ensures the safest mitigation of loss of equipment, software, storage or time, all of which effect the safety of the system’s operation - ¶ [0018] and 10:43-11:6). 

As to Claims 5, 12 and 18, Hayashi et al. anticipate the recovery support apparatus according to claim 3; the recovery support method according to claim 10; and the non-transitory computer readable medium according to claim 17, respectively,  
wherein the index value calculation unit calculates the safety of the recovery work sequences using SVR or a DNN as the function (Hayashi et al. disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the machine learning (DNN) unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:32-11:6). 

As to Claims 6, 13 and 19, Hayashi et al. anticipate the recovery support apparatus according to claim 2; the recovery support method according to claim 9; and the non-transitory computer readable medium according to claim 15, respectively,  
wherein the index value calculation unit calculates the stability of the recovery work sequences using a probability of each task included in the recovery work sequences being executed, an entropy or perplexity (Hayashi et al. disclose the fault recovery task order (probability index) being specified in case of certain predetermined failures, which are defined by the machine learning (DNN) unit and output to the procedure execution unit, and upon detection of an alarm, the procedure execution unit executes the recovery work sequence  – Fig. 3 and ¶ [0018] and 10:43-11:6). 

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007. The examiner can normally be reached M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A Follansbee can be reached on 571-272-3964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD G KEEHN/Primary Examiner, Art Unit 2444